Citation Nr: 1605681	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1968 and June 1990 to August 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who presides at a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board with proceed with the matter on appeal.  

The issues of entitlement to service connection for hearing loss disability in the left ear, as well as an initial rating in excess of 10 percent for PTSD are addressed in the REMAND that follows the ORDER section of this decision. 





FINDING OF FACT

A hearing loss disability of the right ear has not been present at any time during the pendency of this claim. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a March 2011 letter, which was sent prior to the initial adjudication of the claim in March 2012.

The record also reflects that service treatment records and service personnel records have been obtained.  The Veteran submitted several written statements discussing his contentions, as well as private treatment records.  VA examinations were provided in October 2011 and May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the October 2011 and May 2013 VA medical examinations are adequate for adjudication purposes because they provide the results of audiological testing necessary to determine if a hearing loss disability was present in accordance with 38 C.F.R. § 3.385.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's service treatment records (STRs) do not show that he was found to have hearing loss disability in the right ear during his periods of active duty.  However, the Veteran's DD Form 214s do show his occupational specialty as Ammo Specialist and Motor Transportation Operator.  In addition, his STRs do show some puretone threshold shifts during each of his periods of active duty.  Therefore, exposure to acoustic trauma in service is shown.    

The central issue in this case is whether the Veteran has a current right ear hearing loss disability that is related to his military noise exposure.

The Veteran submitted private audiological examination test results that are dated in February 2013.  However, the methods used to conduct this examination are not in compliance with 38 C.F.R. § 4.85(a).  In addition, the test results vary considerably from those on the VA examinations performed in October 2011 and May 2013.  As such, the Board finds the report of this examination fails to establish the presence of right ear hearing disability for VA purposes. 

During his initial October 2011 VA examination, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  This examination report fails to show sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.

The Veteran subsequently underwent a second VA examination in May 2013.  At that time, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
30
35

His speech recognition ability was again assessed as 96 percent in the right ear in accordance with the Maryland CNC word list.  This examination report also fails to show sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.

There is no other evidence showing the presence of sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for hearing loss disability in the right ear.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a right ear hearing loss disability is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.  As discussed above, VA has conceded the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

The Veteran's May 2013 VA audiological examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
50
55

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The VA examiner diagnosed left ear sensorineural hearing loss.  However, following a review of the evidence of record, the examiner opined that the Veteran's current left ear hearing loss was not caused by or the result of an event in military service.  In sum, the examiner reasoned the Veteran's hearing sensitivity did not change significantly enough in service to establish a relationship to his current hearing loss.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner wholly failed to indicate how he determined the Veteran's hearing did not significantly change in service, and also did not explain why a "significant" change was necessary to produce the Veteran's current hearing loss.  

Further, in the course of his July 2015 hearing the Veteran reported he has recognized a diminished level of hearing since his initial discharge from active duty in 1968.  Indeed, this is consistent with his STRs showing puretone threshold shifts in service; however, the examiner did not discuss the Veteran's reports of hearing loss from service to the present.  The Board observes that a medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing insufficiencies, the Board concludes another VA examination and medical opinion are needed to determine whether the Veteran's current left ear hearing loss disability had its onset in service or is etiologically related to service, to include his conceded in-service noise exposure. 

In this case, the Veteran last underwent a VA examination to assess his service-connected PTSD in October 2011, more than 4 years ago.  Since that time, evidence has been added to the record, which suggests his PTSD may be worse than characterized during his October 2011VA examination.  Specifically, a letter from the Veteran's treating clinical social worker dated in April 2012 indicates the Veteran has exhibited symptoms that interfere with several areas of his life.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore concludes a new VA examination is needed to provide a current picture of the Veteran's service-connected PTSD.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the current degree of severity of his service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3. The Veteran should also be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the etiology of the Veteran's left ear hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's left ear hearing loss disability is etiologically related to his conceded military noise exposure. 

The examiner must provide a rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  In this regard, the examiner should specifically discuss and consider the Veteran's puretone threshold shifts in service, as well as the Veteran's reports of diminished hearing following his active service.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


